Citation Nr: 1421117	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  98-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active military duty from October 1988 to September 1991, with service in the Southwest Asia Theater of Operations from September 1990 to April 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from an August
1997 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in St Louis Missouri, which denied the benefits sought on appeal.  The RO in Honolulu, Hawaii, currently has jurisdiction over the appeal.

The case was previously before the Board in October 2001, August 2011, April
2013, and November 2013, at which times it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The record contains a PTSD diagnosis made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) that encompasses the Veteran's psychiatric symptoms, including memory loss.

2.  The Veteran's claimed stressor relates to a fear of hostile military or terrorist activity.

3.  The Veteran's claimed stressor is consistent with the places, types, and circumstances of his active military service.

4.  The Veteran's PTSD-which has been variously diagnosed and manifested by such symptoms such as depression, anxiety, and memory loss-is related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, with depression, anxiety, and memory loss, have been met.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. § 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II. Analysis

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service.  Id.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

With regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  To summarize briefly, the record demonstrates a very complex psychiatric history in this case, further complicated by substance abuse.  Varying diagnoses have been attributed to the Veteran's psychiatric complaints-such as anxiety disorder, bipolar disorder, and major depressive disorder- and the record contains conflicting medical opinions on whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD.  

After carefully reviewing the evidence, the Board finds that the most probative medical evidence attributes his symptoms to PTSD.  Indeed, several VA medical facilities and private psychologists have provided competent and adequate diagnoses of PTSD that encompass the Veteran's psychiatric complaints, including a comprehensive private psychiatric evaluation by the Michigan Disability Determination Services (which was reviewed in conjunction with the Veteran's claim for Social Security Administration (SSA) benefits) in October 2000 that provided an Axis I diagnosis of PTSD in relation to the Veteran's symptoms and reports of chemical warfare alerts during his time in Saudi Arabia.  Furthermore, the U.S. Court of Appeals for Veterans Claims has stated, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Accordingly, the Board finds that the evidence is sufficient to demonstrate a diagnosis of PTSD during the appeal period.

With regard to the second element, the evidence also establishes that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  As briefly alluded to above, the Veteran reported fear of chemical warfare agents on numerous occasions when he was stationed in Saudi Arabia.  The Veteran has consistently referenced this stressor on numerous occasions while seeking psychiatric care and in statements submitted to VA.  See also Board and DRO hearing transcripts (reporting the Veteran's feelings of horror and fear for his life when alarms were sounded to alert soldiers to prepare for incoming scud missiles and to prepare readiness of gas masks).  This evidence is consistent with his service, as his DD-214 reflects that the Veteran served in the Southwest Asia Theater of Operations from September 1990 to April 1991.  Accordingly, under the amended regulations, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressor of chemical/gas alerts.  Significantly, a December 2004 VA examination report noted that the Veteran's main trauma was gas warning attacks and provided a provisional diagnosis of PTSD pending psychiatric testing and verification of stressor.  Although that diagnosis was provisional, several psychologists from various VA Medical Centers (including Ann Arbor, Battle Creek, Grand Rapids, and North Chicago) provided concrete Axis I diagnoses of PTSD and referenced the Veteran's stressor of gas attack alerts in the Gulf War.  See, e.g., VA treatment records of July 2002 (noting traumatic memories of chemical weapons alerts, a diagnosis of PTSD, and an Axis IV notation of intrusive memories of Operation Desert Storm) and August 2005 (noting a diagnosis of Gulf War PTSD); October 2012 VA examination (although not providing a PTSD diagnosis, noting the Veteran's report of at least three scud missile attacks thwarted by Patriot missiles in Saudi Arabia).  Taken as a whole, this evidence is sufficient to demonstrate that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

To the extent that the record contains varying diagnoses throughout the years, the Board resolves doubt in the Veteran's favor and finds that PTSD, which also encompasses anxiety and depression, is the appropriate diagnosis for all his claimed psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a psychiatric claim should contemplate the claimant's description of the claim, reported symptoms, and the other information of record); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (indicating that the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so).  Furthermore, as the December 2004 VA examiner noted "frequent lapses of memory" in relation to the provisional diagnosis of PTSD, the Board concludes that memory loss is also symptom of his PTSD and that his claim for "memory loss" is likewise favorably decided as part and parcel of the underlying grant of service connection for PTSD.

While the evidence is not unequivocal, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Because the elements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD with memory loss is warranted.


ORDER

Service connection for PTSD, with depression, anxiety, and memory loss, is granted.



____________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


